Citation Nr: 1453495	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma, including as secondary to allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from October 1979 to February 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal of November 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) RO in Nashville, Tennessee, which denied entitlement to service connection for asthma and allergies. 

Although the Veteran had requested a hearing in his June 2009 VA Form 9, he withdrew that request in a December 2012 statement.  As such, his request is withdrawn.  38 C.F.R. § 20.704(e).

In February 2013, the Board remanded this matter for further development.  

In a September 2014 statement, the Veteran raised new claims for increased ratings for bilateral hearing loss and Eustachian tube dysfunction. The Agency of Original Jurisdiction (AOJ) has not adjudicated these matters.  Also, the record is unclear as to whether the AOJ has adjudicated the Veteran's September 2008 claim for nonservice-connected pension.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that additional medical records are associated with that file, such that AOJ review of such records is necessary.  See 38 C.F.R. § 20.1304 .  This matter will be addressed in the REMAND portion of this decision.  
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed allergies during his four months of service.  He further contends that he subsequently developed asthma from those allergies.  

Per the February 2013 Board remand, the AOJ obtained a February 2013 VA medical opinion.  However, the VA medical opinion provider failed to provide an explanation as to how he reached his opinions.  As such, a new VA medical opinion is necessary to address this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the March 2013 supplemental statement of the case, the AOJ associated 
additional VA medical records with the Virtual VA claims file, in September 2013.  The AOJ does not appear to have reviewed these additional medical records.  As such, the AOJ should review such evidence in the first instance.  See 38 C.F.R. § 20.1304.

Furthermore, the Veteran has identified private medical providers that have treated him for the claimed disorders.  In a November 2011 VA Form 21-4142, he reported that he received treatment from Allergy and Asthma Care.  Also, in a September 2008 VA Form 21-4142, he reported treatment from Dr. Brandon Hill.  Although the AOJ requested records from Dr. Hill in October 2008, it has not yet received those requested records.  While the Veteran has submitted some medical records from those providers, he has also indicated that there are additional outstanding records.  (October 2008 and May 2013 statements).  The AOJ should give him another opportunity to identify any relevant, non-VA healthcare provider.  After securing any necessary authorizations, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after such reasonable efforts, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file, notify the Veteran of such findings, and allow him the opportunity to provide such records. 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Additionally, the AOJ should obtain all outstanding VA medical records, from September 2013 to the present, and associate them with the claims file.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Moreover, one of the records submitted by the Veteran is a Social Security Administration (SSA) evaluation.  Any unassociated SSA records should also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board notes that the AOJ has not provided the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) as to supporting a claim for service connection on a secondary basis.  Such notice should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.   (a) The AOJ should provide VCAA notice to the Veteran as to supporting a claim for service connection, including as on a secondary basis.  

(b)  The AOJ should also give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for allergies and/or asthma, specifically including those referenced in his November 2007 and September 2008 VA Form 21-4142s.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (a) The AOJ should obtain ALL outstanding VA treatment records, including records from September 2013 to the present.  

(b)  The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating any request for disability benefits.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.   After all records and/or responses have been associated with the claims file, return the claims file to the February 2013 VA medical opinion provider.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note that the claims folder and the Remand have been reviewed.  If the February 2013 VA medical opinion provider is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination is left to the discretion of the clinician writing the addendum opinion.  

Following a review of the paper and electronic claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have (i) allergies and/or (ii) asthma?  

(b)  Is it at least as likely as not that any (i) allergies and/or (ii) asthma is related to the Veteran's active service (October 1979 to February 1980)?  The examiner should specifically consider the Veteran's reports of (A) undergoing environmental changes while on active duty and (B) coming into contact with an allergen in service, which caused his allergies to develop.  (November 2014 Appellant's Post-Remand Brief; May 2013 statement). 

(c)  If the VA medical opinion provider finds that the Veteran's allergies are etiologically related to the Veteran's service, is it at least as likely as not that any asthma found was caused or aggravated (permanently worsened) by such allergies?  Again, consider statements made by the Veteran in this regard.  

If the VA medical opinion provider finds that any asthma was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider should clearly explain how he/she reached his/her answers to EACH question posed above.  He/she is directed to reconcile his or her opinions with any on file that may conflict, and to consider all pertinent medical evidence of record (including private, SSA and VA medical records).  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include ALL VA and private medical records obtained since the March 2013 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

